                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:21-cr-00068-JPH-DML
                                              )
TIMOTHY MCKENNA,                              ) -01
                                              )
                          Defendant.          )

                                       ORDER

      On March 8, 2021, the Clerk provided notice of an initial hearing in this

case scheduled for March 9, 2021. Dkt. 9. That hearing was later vacated and

has not been reset. Dkt. 13. Also on March 8, the Court entered an order

entering a not guilty plea; setting a trial date of May 10, 2021; and addressing

other pretrial matters. Dkt. 10.

      Because the initial hearing has been vacated, the Court VACATES its

previous order, including the trial setting, to be reissued after the initial

hearing is reset. Dkt. [10]. This order does not affect the time for trial under

the Speedy Trial Act. 18 U.S.C. § 3161(c)(1) ("[T]rial . . . shall commence within

seventy days from the filing date (and making public) of the information or

indictment, or from the date the defendant has appeared before a judicial

officer of the court in which such charge is pending, whichever date last

occurs.").




                                          1
SO ORDERED.

Date: 3/26/2021




Distribution:

Harold Samuel Ansell
INDIANA FEDERAL COMMUNITY DEFENDERS
sam.ansell@fd.org

Michelle Patricia Brady
UNITED STATES ATTORNEY'S OFFICE
michelle.brady@usdoj.gov




                              2
